EXHIBIT 26(d)(ii) RIDER FOR INSURED'S WAIVER OF PREMIUM BENEFIT This benefit is a part of this contract only if it is included in the list of supplementary benefits on the contract data pages. TOTAL DISABILITY BENEFIT We will pay scheduled premiums into the contract for you on their due dates while the Insured is totally disabled. But this is subject to all the provisions of this benefit and of the rest of this contract. DISABILITY DEFINED When we use the words disability and disabled in this benefit we mean total disability and totally disabled. Here is how we define them: (1) until the Insured has stayed disabled for two years, we mean that he or she cannot, due to sickness or injury, do any of the duties of his or her regular occupation: but (2) after the Insured has stayed disabled for two years, we mean that he or she cannot, due to sickness or injury, do any gainful work for which he or she is reasonably fitted by education, training, or experience. Except for what we state in the next sentence, we will at no time regard an Insured as disabled who is doing gainful work for which he or she is reasonably fitted by education, training, or experience. We will regard an Insured as disabled, even if working or able to work, if he or she incurs, during a period in which premiums are eligible to be waived as we describe below, one of the following: (1) permanent and complete blindness of both eyes; or (2) physical severance of both hands at or above the wrists or both feet at or above the ankles; or (3) physical severance of one hand at or above the wrist and one foot at or above the ankle. PREMIUMS ELIGIBLE TO BE PAID BY US If the Insured becomes disabled before the first contract anniversary following his or her 60th birthday and that disability begins: (1) on or after the first contract anniversary following his or her 5th birthday, if the contract date was before that birthday; or (2) on or after the contract date, if that date was on or after his or her 5th birthday, we will pay all scheduled premiums that fall due while he or she stays disabled. If the Insured becomes disabled on or after the first contract anniversary following his or her 60th birthday, we will pay only those scheduled premiums that fall due before the first contract anniversary following his or her 65th birthday and while he or she stays disabled. If the Insured becomes disabled on or after the first contract anniversary after his or her 65th birthday, we will not pay any scheduled premiums that fall due in that period of disability. CONDITIONS Both of these conditions must be met: (1) The Insured must become disabled while this contract is in force and not in default past the last day of the grace period; (2) The Insured must stay disabled for a period of at least six months while living. EXCEPTIONS We will not pay any scheduled premiums if the Insured becomes disabled from: (1) an injury he causes to himself, or she causes to herself, on purpose; or (2) sickness or injury due to service on or after the contract date in the armed forces of any country(ies) at war. The word war means declared or undeclared war and includes resistance to armed aggression. SUCCESSIVE DISABILITIES Here is what happens if the Insured has at least one scheduled premium paid by us while disabled, then gets well so that he or she resumes making payments, and then becomes disabled again. In this case, we will not apply the six-month period that would otherwise be required by Condition (2) and will consider the second period of disability to be part of the first period unless: (1) the Insured has done gainful work, for which he or she is reasonably fitted, for at least six months between the periods; or (2) the Insured became disabled the second time from an entirely different cause. If we do not apply the six-month period required by Condition (2), we also will not count the days when there was no disability as part of the two year period when disability means the Insured cannot do any of the duties of his or her regular occupation. AL 100B NOTICE AND PROOF OF CLAIM Notice and proof of any claim must be given to us while the Insured is living and disabled, or as soon as reasonably possible. If notice or proof is not given as soon as reasonably possible, we will not pay any scheduled premium due more than one year before the date the notice or proof is given to us. We may also require proof at reasonable times that the Insured is still disabled. After he or she has been disabled for two years, we will not ask for proof of continued disability more than once a year; and we will require no further proof of continued disability after the first contract anniversary that follows the Insured's 65th birthday if he or she has been continually disabled for at least five years. As a part of any proof, we have the right to require that the Insured be examined at our expense by doctors of our choice. WHEN WE WILL STOP PAYING PREMIUMS We will stop paying scheduled premiums if: (1) disability ends; or (2) we ask for proof that the Insured is disabled and we do not receive it; or (3) we require that the Insured be examined and he or she fails to do so. CHANGES IN THE FACE AMOUNT If there was an increase or decrease in the face amount before we approved a claim under this benefit, but we find that the increase or decrease took effect on a monthly processing date on which the Insured was disabled we will restore the coverage to what it would have been if the increase or decrease had not taken effect. BENEFIT PREMIUMS AND CHARGES We include the premiums for this benefit in the Schedule of Premiums in the contract data pages. From each premium payment, we make the deductions shown under Schedule of Deductions from Premium Payments in these pages and the balance is the invested premium amount which is added to the contract fund. The monthly charge for this benefit is deducted on each monthly date from the contract fund. The amount of that charge is included in the Schedule of Monthly Deductions from the Contract Fund in the contract data pages. UNSCHEDULED PREMIUMS DURING DISABILITY You may make unscheduled premium payments if you wish, as provided in the Unscheduled Premiums section of the contract even when we are paying scheduled premiums that fall due during a period of disability. TERMINATION This benefit will end and we will make no more scheduled premium payments for you on the earliest of: 1. the end of the last day of grace if the contract is in default; it will not continue if a benefit takes effect under any contract value options provision that may be in the contract; 2. the end of the day before the first contract anniversary that follows the Insured's 65th birthday, unless the Insured has stayed disabled since before the first contract anniversary that follows the 60th birthday; 3. the date the contract is surrendered under its Cash Value Option, if it has one; and 4. the date the contract ends for any other reason. If you do not make any withdrawals from the contract starting on the date the Insured becomes disabled, the contract cannot go into default during the period we are paying scheduled premiums into the contract. This Supplementary Benefit rider attached to this contract on the Contract Date The Prudential Insurance Company of America, By /s/ DOROTHY K. LIGHT Secretary AL 100B EXHIBIT 26(d)(iii) RIDER FOR APPLICANT'S WAIVER OF PREMIUM BENEFIT This benefit is a part of this contract only if it is included in the list of supplementary benefits on the contract data pages. DEATH PROVISION DEATH BENEFIT We will pay into the contract for you on their due dates those scheduled premiums that fall due after the applicant's death but before the benefit termination date which we show in the contract data pages. For us to do so, we must receive due proof that he or she died: (1) before that date and (2) while this contract is in force and not in default past the last day of the grace period. But this promise is subject to all the provisions of this benefit and of the rest of this contract. SUICIDE EXCLUSION If the applicant, whether sane or insane, dies by suicide within the period that we state in the Suicide Exclusion under General Provisions and while this benefit is in force, we will not pay, under this benefit, the scheduled premiums we describe above. Instead, we will pay no more than the sum of the monthly charges deducted for the benefit plus the charge for applicable taxes. DISABILITY PROVISION TOTAL DISABILITY BENEFIT Before the benefit termination date, we will pay into the contract for you on their due dates scheduled premiums that fall due while the applicant is totally disabled. But this is subject to all the provisions of this benefit and of the rest of this contract. DISABILITY DEFINED When we use the words disability and disabled in this benefit we mean total disability and totally disabled. Here is how we define them: (1) until the applicant has stayed disabled for two years, we mean that he or she cannot, due to sickness or injury, do any of the duties of his or her regular occupation; but (2) after the applicant has stayed disabled for two years, we mean that he or she cannot, due to sickness or injury, do any gainful work for which he or she is reasonably fitted by education, training, or experience. Except for what we state in the next sentence, we will at no time regard an applicant as disabled who is doing gainful work for which he or she is reasonably fitted by education, training, or experience. We will regard an applicant as disabled, even if working or able to work, if he or she incurs, during a period in which premiums are eligible to be waived as we describe below, one of the following: (1) permanent and complete blindness of both eyes; or (2) physical severance of both hands at or above the wrists or both feet at or above the ankles; or (3) physical severance of one hand at or above the wrist and one foot at or above the ankle. PREMIUMS ELIGIBLE TO BE PAID BY US If the applicant becomes disabled before the first contract anniversary after his or her 65th birthday, we will pay only those scheduled premiums that fall due: (1) while he or she stays disabled; and (2) before the benefit termination date. If the applicant becomes disabled on or after: (1) the first contract anniversary after his or her 65th birthday, or (2) the benefit termination date, we will not pay any scheduled premium that falls due in that period of disability. CONDITIONS Both of these conditions must be met: (1) The applicant must become disabled while this contract is in force and not in default past the last day of the grace period. (2) The applicant must stay disabled for a period of at least six months while living. AL 150B EXCEPTIONS We will not pay any scheduled premium if the applicant becomes disabled from: (1) an injury he causes to himself, or she causes to herself, on purpose; or (2) sickness or injury due to service on or after the contract date in the armed forces of any country(ies) at war. The word war means declared or undeclared war and includes resistance to armed aggression. SUCCESSIVE DISABILITIES Here is what happens if the applicant has at least one scheduled premium paid by us while disabled, then gets well so that premium payment resumes, and then becomes disabled again. In this case, we will not apply the six-month period that would otherwise be required by Condition (2) and will consider the second period of disability to be part of the first period unless: (1) the applicant has done gainful work, for which he or she is reasonably fitted, for at least six months between the periods; or (2) the applicant became disabled the second time from an entirely different cause. If we do not apply the six-month period required by Condition (2), we also will not count the days when there was no disability as part of the two year period when disability means the applicant cannot do any of the duties of his or her regular occupation. NOTICE AND PROOF OF CLAIM Notice and proof of any claim must be given to us while the applicant is living and disabled, or as soon as reasonably possible. If notice or proof is not given as soon as reasonably possible, we will not pay any scheduled premium due more than one year before the date the notice or proof is given to us. We may also require proof at reasonable times that the applicant is still disabled. After he or she has been disabled for two years, we will not ask for proof of continued disability more than once a year; and we will require no further proof of continued disability after the first contract anniversary that follows the applicant's 65th birthday if he or she has been continually disabled for at least five years. As a part of any proof, we have the right to require that the applicant be examined at our expense by doctors of our choice. WHEN WE WILL STOP PAYING PREMIUMS We will stop paying scheduled premiums if: (1) disability ends; or (2) we ask for proof that the applicant is disabled and we do not receive it; or (3) we require that the applicant be examined and he or she fails to do so. MISCELLANEOUS PROVISIONS REINSTATEMENT If this contract is reinstated, it will not include this benefit on the life of the applicant unless we are given any facts we need to satisfy us that he or she is insurable for the benefit. MISSTATEMENT OF AGE OR SEX If the applicant's stated age or sex or both are not correct, here is what we will do. We will change each benefit and any amount payable to what the premiums and charges would have bought for the correct age and sex. CHANGES IN THE FACE AMOUNT If there was an increase or decrease in the face amount before we approved a claim under this benefit, but we find that the increase or decrease took effect on a monthly processing date on which the applicant was disabled we will restore the coverage to what it would have been if the increase or decrease had not taken effect. BENEFIT PREMIUMS AND CHARGES We show the premiums for this benefit in the Schedule of Premiums in the contract data pages. From each premium payment, we make the deductions shown under Schedule of Deductions from Premium Payments in these pages and the balance is the invested premium amount which is added to the contract fund. The monthly charge for this benefit is deducted on each monthly date from the contract fund. The amount of that charge is included in the Schedule of Monthly Deductions from the Contract Fund in the contract data pages. Benefit premiums and charges stop on the earlier of: (1) the first contract anniversary after the Insured's 24th birthday, and (2) the last contract anniversary before the benefit termination date. UNSCHEDULED PREMIUMS DURING DISABILITY You may make unscheduled premium payments if you wish, as provided in the Unscheduled Premiums section of the contract, even when we are paying scheduled premiums that fall due during a period of the applicants' disability or because of the applicants' death. AL 150B TERMINATION This benefit will end on the earliest of: 1. the end of the last day of grace if the contract is in default; it will not continue if a benefit takes effect under any contract value options provision that may be in the contract; 2. the end of the day that is the last premium due date before the benefit termination date we show on the contract data pages; 3. the date the contract is surrendered under its Cash Value Option, if it has one; and 4. the date the contract ends for any other reason. If you do not make any withdrawals from the contract starting on the date the applicant becomes disabled, the contract cannot go into default during the period we are paying scheduled premiums into the contract. Further, if you ask us in writing in the premium period, and we agree, we will cancel the benefit as of the date to which premiums are paid. Contract premiums due then and later will be reduced accordingly. This Supplementary Benefit rider attached to this contract on the Contract Date. The Prudential Insurance Company of America, By /s/ DOROTHY K. LIGHT Secretary AL 150B EXHIBIT 26(d)(iv) RIDER FOR INSURED'S ACCIDENTAL DEATH BENEFIT This benefit is a part of this contract only if it is included in the list of supplementary benefits on the contract data pages. BENEFIT We will pay the amount of this benefit that we show on the contract data pages for the Insured's accidental loss of life. But our payment is subject to all the provisions of the benefit and of the rest of this contract. MANNER OF PAYMENT We will include in the proceeds of this contract any payment under this benefit. CONDITIONS Both of these conditions must be met: (1) We must receive due proof that the Insured's death was the direct result, independent of all other causes, of accidental bodily injury that occurred on or after the contract date. (2) The death must occur (a) no more than 90 days after the iniury; and (b) while the contract is in force. EXCLUSIONS We will not pay under this benefit for death caused or contributed to by: (1) suicide or attempted suicide while sane or insane; or (2) infirmity or disease of mind or body or treatment for it; or (3) any infection other than one caused by an accidental cut or wound. Even if death is caused by accidental bodily injury, we will not pay for it under this benefit if it is caused or contributed to by: (1) service in the armed forces of any country(ies) at war; or (2) war or any act of war; or (3) travel by, or descent from, any aircraft if the Insured had any duties or acted in any capacity other than as a passenger at any time during the flight. But we will ignore (3) if all these statements are true of the aircraft: (a) it has fixed wings and a permitted gross takeoff weight of at least 75,000 pounds. (b) It is operated by an air carrier that is certificated under the laws of the United States or Canada to carry passengers to or from places in those countries. (c) It is not being operated for any armed forces for training or other purposes. As used here, the word aircraft includes rocket craft or any other vehicle for flight in or beyond the earth's atmosphere. The word war means declared or undeclared war and includes resistance to armed aggression. AUTOMATIC REDUCTION We have the right to limit the amount of thisbenefit to no more than twice the face amount of thiscontract.If that face amount is decreased for any reason, we have the right to reducetheamountof thebenefitto twice the new face amount. BENEFIT PREMIUMS AND CHARGES We show the premiums for this benefit in the Schedule of Premiums in the contract data pages. From each premium payment, we make the deductions shown under Schedule of Deductions from Premium Payments in these pages and the balance is the invested premium amount which is added to the premium account and the contract fund. The monthly cnarge for this benefit is deducted on each monthly date from the contract fund. The amount of that charge is included in the Schedule of Monthly Deductions from the Contract Fund in the contract data pages. TERMINATION This benefit will end on the earliest of: 1. the end of the last day of grace if the contract is in default; it will not continue if a benefit takes effect under any contract value options provision that may be in the contract; 2. the date the contract is surrendered under its Cash Value Option, if it has one; and 3. the date the contract ends for any other reason. Further, if you ask us in writing, and we agree, we will cancel the benefit as of the first monthly date on or after we receive your request. Contract premiums and monthly charges due then and later will be reduced accordingly. This Supplementary Benefit rider attached to this contract on the ContractDate. The Prudential Insurance Company of America, By /s/ DOROTHY K. LIGHT Secretary AL 110B EXHIBIT 26(d)(v) RIDER FOR LEVEL TERM INSURANCE BENEFIT ON LIFE OF INSURED This Benefit is a part of this contract only if it is included in the list of supplementary benefits on the contract data pages. BENEFIT We will pay an amount under this benefit if we receive due proof that the Insured died: (1) in the term period for the benefit; and (2) while this contract is in force and not in default beyond the last day of the grace period.Any proceeds under this contract that may arise from the Insured's death will include this amount. But our payment is subject to all the provisions of the benefit and of the rest of this contract. We show the amount of term insurance on the contract data pages. We also show the term period for the benefit there. It starts on the contract date, which we show on the first page. The anniversary at the end of the term period is part of that period. CONVERSION TO ANOTHER PLAN OF INSURANCE RIGHT TO CONVERT You may be able to exchange this benefit for a new contract of life insurance on the Insured's life. In any of these paragraphs, when we use the phrase new contract we mean the contract for which this benefit may be exchanged. You will not have to prove that the Insured is insurable. CONDITIONS Your right to make this exchange is subject to all these conditions: (1) You must ask for the exchange in writing and in a form that meets our needs. (2) You must send this contract to us to be endorsed. (3) We must have your request and the contract at our Home Office while the Benefit is in force and before the end of its term period. The new contract will not take effect unless the premium for it is paid while the Insured is living and within 31 days after its contract date. If the premium is paid as we state, it will be deemed that: (1) the insurance under the new contract took effect on its contract date; and (2) this benefit ended just before that contract date. CONTRACT DATE The date of the new contract will be the date you ask for in your request. But it may not be more than 61 days after the date of your request. It may not be after the end of the term period for the benefit. And it may not be more than 31 days before we have your request at our Home Office. CONTRACT SPECIFICATIONS The new contract will be in the same rating class as this contract. We will set the issue age and the premiums for the new contract in accord with our regular rules in use on its contract date. The new contract may be on any life or endowment plan we would regularly issue on its contract date for the same rating class, amount, issue age and sex.But it cannot be any of these: (1) a single premium contract; or (2) one that insures anyone in addition to the Insured; or (3) one that includes or provides for term insurance other than extended insurance; or (4) one with premiums that increase after a stated time, if its first premium is less-than 80% of any later premium; or (5) one with supplementary benefits other than the benefit to which we refer later in these paragraphs. Its face amount will be the amount you ask for in your request. But except as we state below, that amount must be an amount we would regularly issue for the plan you choose. And it cannot be less than $10,000 or more than the amount of term insurance for this benefit. The face amount you want might be less than the smallest amount we would regularly issue on the plan you wish. In that case we will issue a new contract for as low as $10,000 on the Life Paid Up at Age 85 plan if you ask us to do so. AL 131B If: (1) the new contract is either on the Life Paid Up at Age 85 plan or has a premium period at least as long as for that plan; (2) this contract has a benefit for waiving or paying premiums in the event of disability; and (3) we would include that kind of benefit in other contracts like the new contract, we will put the benefit in the new contract. The benefit, if any, in the new contract will be the same one, with the same provisions, that we put in other contracts like it on its contract date. In this paragraph, when we use the phrase other contracts like it, we mean contracts we would regularly issue on the same plan and for the same rating class, amount, issue age and sex. We will not deny a benefit for waiving or paying premiums that we would have allowed under this contract, and that we would otherwise allow under the new contract, just because disability started before the contract date of the new contract. But any premium to be waived or paid for that disability under the new contract must be at the frequency that was in effect for this contract when the disability started. We will not waive or pay any premium under a new contract unless it has a benefit for waiving or paying premiums in the event of disability. This will be so even if we have waived or paid premiums under this contract. CHANGES You may be able to have this benefit changed to a new contract of life insurance (either with us or with a subsidiary of ours) other than in accord with the requirements for exchange that we state above. Or you may be able to exchange this benefit for an increase in the amount of insurance under this contract.
